NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-1519
                                      ____________

                                 FRANKLIN CHAVEZ,
                                         Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                        Respondent
                                  ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                              (Board No. A099-596-865)
                       Immigration Judge: Charles M. Honeyman
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 12, 2019.

               Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                                 (Filed: January 28, 2020)
                                      ____________

                                        OPINION *
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Franklin Chavez, an Ecuadorian citizen, entered the United States in 2002. In

2007, the Department of Homeland Security filed a notice to appear with the Immigration

Court, charging Chavez with removability for overstaying his visa. Chavez filed an

application for withholding of removal, which was denied. In 2011, the Board of

Immigration Appeals (BIA) dismissed his appeal, and in 2012, we denied his petition for

review. On August 9, 2018, Chavez filed a motion to reconsider, which the BIA denied.

Chavez petitions for review. We will deny his petition. 1

       Chavez argues that, in light of Pereira v. Sessions, 2 the Immigration Judge (IJ)

lacked jurisdiction over his case because his initial notice to appear did not include the

time and date of his removal hearing. He argues that Pereira’s reasoning regarding what

constitutes a valid notice to appear extends to the jurisdictional context—that is, a notice

that omits “time and place information is deprived of its ‘essential character,’ and, thus,

cannot confer subject matter jurisdiction over removal proceedings.” 3 During the

pendency of his petition, however, we decided Nkomo v. Attorney General, 4 which, as

Chavez acknowledges in his reply brief, forecloses his Pereira argument. In Nkomo, we




1
  We have jurisdiction under 8 U.S.C. § 1252(a). Because Chavez’s “jurisdictional
challenge is a purely legal one, our review is plenary.” Nkomo v. Att’y Gen., 930 F.3d
129, 132 (3d Cir. 2019).
2
  138 S. Ct. 2105 (2018).
3
  Pet’r’s Br. 8.
4
930 F.3d at 129.

                                              2
held that “Pereira’s interpretation of ‘notice to appear’ [does not] implicate[] the IJ’s

authority to adjudicate.” 5 We will therefore deny Chavez’s petition for review. 6




5
  Id. at 134. The holding of Nkomo, a precedential opinion, is binding on us as a
subsequent panel of the Court. See 3d Cir. I.O.P. 9.1 (2018).
6
  Because we conclude that Chavez’s jurisdictional challenge fails, we need not consider
whether his motion was untimely.

                                              3